 Case 13-90942     Doc 931    Filed 03/29/19 Entered 03/29/19 13:05:40   Desc Main
                               Document     Page 1 of 2




 IT IS SO ORDERED.

 SIGNED THIS: March 29, 2019




                             _______________________________
                                       Mary P. Gorman
                            United States Chief Bankruptcy Judge
 ___________________________________________________________

                     UNITED STATES BANKRUPTCY COURT

                         CENTRAL DISTRICT OF ILLINOIS

In Re                                  )
                                       )     Case No. 13-90942
EARL GAUDIO & SON, INC.,               )
                                       )     Chapter 11
                    Debtor.            )


                                   ORDER

        For the reasons set forth in an Opinion entered this day,

        IT IS HEREBY ORDERED that the Fourth and Final Application of Ice Miller

LLP, Counsel to the Debtor, for Allowance and Payment of Compensation and

Reimbursement of Expenses for the Period December 16, 2017 to September 5,

2018, and Final Application for Allowance and Payment for All Prior Fee Periods

(#880) is allowed, in part, and denied, in part.

        Ice Miller is awarded $980,195.08 on a final basis, representing the total

fees and costs previously allowed and paid on an interim basis for the first,

second, and third interim periods. All fees and costs requested for the fourth
 Case 13-90942    Doc 931    Filed 03/29/19 Entered 03/29/19 13:05:40    Desc Main
                              Document     Page 2 of 2


interim period are denied.

      Ice Miller’s outstanding balance of $31,683.10 due from the first interim

period is allowed on a final basis, but payment is limited to the $15,000 retainer

held by Ice Miller, which may now be applied.

       Ice Miller shall disgorge $120,629.61, and any other undisclosed and

unauthorized payments it has received in this case, to the Debtor’s           estate

immediately.

      IT IS FURTHER ORDERED that the Fourth and Final Application of First

Midwest Bank, Custodian for the Debtor, for Allowance and Payment of

Compensation and Reimbursement of Expenses for the Period January 1, 2018

to September 5, 2018, and Final Application for Allowance and Payment for All

Prior Periods (#881) is allowed, in part, and denied, in part.

      First Midwest Bank is awarded $687,447.37 on a final basis, representing

the total fees and costs previously allowed and paid on an interim basis for the

first, second, and third interim periods. All fees and costs requested for the fourth

interim are denied and final approval of all other amounts is denied.

      To the extent that First Midwest Bank received any prepetition payments or

retainers, those payments shall be disgorged in full to the Debtor’s estate

immediately.

                                        ###




                                        -2-
